Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

1.	The following is a Non-Final Office Action in response to communication received on 11/19/2020. Claims 1, 3-5, 7-11, 13-15, and 17-22 have been examined in this application.  
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
Response to Amendments
3.	Applicant’s amendments to claims 5, 11, 13, 17, and 19 are acknowledged.  Applicant’s addition of new claim 22 is acknowledged.  Applicant’s cancellation of claims 2, 6, 12, and 16 are acknowledged. 
Response to Arguments 
4.	On pages 9-10 of Remarks, Applicant argues the 101 rejection.  Applicant argues the 101 rejection by including a declaration from the inventor of the present application (see Remarks page 9).  

	During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.74 For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

	Therefore the Examiner has carefully reviewed applicant’s arguments and declaration.  
	However, Applicant’s declaration and arguments about what is not well understood, routine, and conventional are not tied to the broad claim language as recited in the claims.  For example, Applicant makes arguments with respect to different message formats (see Declaration sections 5 and 6, and remarks page 10), reducing the number of connects through proprietary formats (see Declaration section 7 and remarks page 10), and in built adjustments to amounts payable (see Declaration section 8 and remarks page 10), however none of these features are recited nor required in the claims.  Therefore the Examiner since none of these argued features are reflected in the claim language the Examiner finds the arguments that “the claims” are not directed to an abstract idea, not persuasive. 
	Rather, instead the claims recite broad claim language of determining the optimal payment method (like cash, gift card, credit card, debit card, etc.) to use based on rebates (like cash back, coupons, etc.) received, which a human operator can reasonably and practically perform. Specifically with respect to broad claim 1 for example a human operator can receive transaction information (e.g. a user can write down what they are going to purchase), generate a transaction profile (e.g. write down their user account or accounts), transmit the transaction profile 
	Therefore the Examiner respectfully disagrees. 
5.	On pages 10-11 of Remarks, Applicant argues the 101 rejection.  Here Applicant argues “real time,” while the Examiner understands Applicant’s arguments as detailed above in section 4 the broad claim language recites limitations a human operator could reasonably and practically perform, the fact that the claims merely require these calculations to happen in real time, merely automates a mental task, which is a limitation that has not been considered to be significantly more as previously found by the courts since it simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo), as detailed in the 101 rejection below. 
6.	On pages 11 of Remarks, Applicant argues the 101 rejection.  Here Applicant argues Applicant’s specification at paragraph 0031 “the claimed system "provides a rebate process that is straightforward and does not require additional resources to implement onto existing systems," the Examiner has carefully considered Applicant’s specification at paragraph 0031 and the declaration at section 9, however the Examiner respectfully disagrees. 

	Second, even if the above was not the case, which the Examiner does not contend based on the above, this improvement is merely explained as receiving information from a remote server.  This merely recites broad well known limitations of receiving or transmitting data over a network, e.g. using the Internet to gather data, automating mental tasks (e.g. users can receive information from other users rather than for example process or calculate information themselves), and or retrieving information from memory (the server computer being the memory). Further it is additionally noted that a remote server as recited in the claims could be merely another server or computer of a same entity.  There is not even a requirement in the claims that it be for example another entity providing information.
	Therefore the Examiner respectfully disagrees. 
7.	  On remarks pages 11-12, Applicant argues the 101 rejection.  In particular Applicant argues the claims are similar to Example 42, since “As such, the claimed invention recites a "specific improvement over prior art systems by allowing remote users to share information [i.e., rebate information] in real time in a standardized format" for display on the user device.” 
	Subject Matter Eligibility Examples: Abstract Ideas states the following with respect to Example 42 on page 17 (cited herein): 
	Background: 
	Patients with chronic or undiagnosed illnesses often must visit several different medical providers for diagnosis and treatment. These physicians may be physically separate from each 
	To solve this problem, applicant has invented a network-based patient management method that collects, converts and consolidates patient information from various physicians and health-care providers into a standardized format, stores it in network-based storage devices, and generates messages notifying health care providers or patients whenever that information is updated. The method provides a graphical user interface (GUI) by a content server, which is hardware or a combination of both hardware and software. A user, such as a health care provider or patient, is given remote access through the GUI to view or update information about a patient’s medical condition using the user’s own local device (e.g., a personal computer or wireless handheld device). When a user wants to update the records, the user can input the update in any format used by the user’s local device. Whenever the patient information is updated, it will first be converted into the standardized format and then stored in the collection of medical records on one or more of the network-based storage devices. After the updated information about the patient’s condition has been stored in the collection, the content server, which is connected to the network-based storage devices, immediately generates a message containing the updated information about the patient’s condition. This message is transmitted in a standardized format over the computer network to all physicians and health-care providers that have access to the patient’s information (e.g., to a medical specialist to review the updated information about the patient’s medical condition) so that all users can quickly be notified of any changes without having to manually look up or consolidate all of the providers’ updates. This ensures that each of a group of health care providers is always given immediate notice and access to changes so they can readily adapt their own medical diagnostic and treatment strategy in accordance with other providers’ actions. The message can be in the form of an email message, text message, or other type of message known in the art.

	And pages 18-19 (cited herein): 
	The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea). 

From the above, while the present application does disclose displaying a plurality of payment modes and rebate information from those payment modes, based on information from a remote server, Applicant’s claims do not disclose standardizing information into a standardized format that was an improvement of the current art as discussed on page 17 of Example 42 above.  Rather at best Applicant’s claims recite the broad claim language of retrieving information from another computer and displaying.  It is not even required that the system perform any calculations, rather just display information received.  Further information is received from one source (e.g. the remote server), rather than multiple sources as discussed in Example 42 and standardized therefore the Examiner finds the argument not persuasive. 
8.	On remarks page 11, Applicant argues the claims are similar to the findings in Example 37.  The Examiner strongly disagrees. 
	Subject Matter Eligibility Examples: Abstract Ideas page 1 states the following: 
	
 	Traditionally, computer users are limited in the ways in which they can organize icons on their display. Additionally, computer users may have a large number of icons on their display, making it difficult to find the icons most used. The typically available ways to organize icons are alphabetically, by file size, and by file type. If a computer user wants a non-typical arrangement of icons, the user would need to manually manipulate the icons on their display. For example, traditional software does not automatically organize icons so that the most used icons are located near the “start” or “home” icon, where they can be easily accessed. Therefore, what is needed is a method that allows for such non-traditional arrangements to be performed automatically. 
	Accordingly, applicant’s invention addresses this issue by providing a method for rearranging icons on a graphical user interface (GUI), wherein the method moves the most used icons to a position on the GUI, specifically, closest to the “start” icon of the computer system, based on a determined amount of use. In a first preferred embodiment, the amount of use of each icon is automatically determined by a processor that tracks the number of times each icon is selected or how much memory has been allocated to the individual processes associated with each icon over a period of time (e.g., day, week, month, etc.). In another embodiment, the user can choose to manually enter which icons are used most often using any of a number of ordering and/or ranking systems known to those skilled in the art.

As shown above, the claims were directed towards improvements on how to organize icons on a display.  While it is true Applicant’s claims discuss displaying information on a display (see claim 1), the claims are not directed towards improvements on GUIs or displays.  Rather the claims merely recite displaying information on a display, which as detailed in the office action below merely recite limitations that are not indicative of integration into a practical application or significantly more. 
9.	On pages 12-14 of Remarks, Applicant argues the claims include significantly more than the abstract idea.  In particular Applicant argues the broad limitations of “"transmitting the transaction profile to a remote server over a communication network" and "receiving, from the remote server, a plurality of payment modes associated with the user account based on the user account identifier and rebate information based on the original transaction amount for each of the plurality of payment modes."  It is noted as discussed above these limitations recite operations a human operator could reasonably and practically perform (see section 4).  The additional elements of “to a remote server over a communication network” and “from the remote server” merely recite limitations that not indicative of integration into a practical application or significantly more.  Specifically as detailed below these limitations merely recite (1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, (2) Adding insignificant extrasolution activity to the judicial exception (see MPEP 2106.05(g)), Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea, and (3) Generally linking the use of 
10. 	Based on Applicant’s remarks and amendments on page 14, the previous objections to the claims has been withdrawn. 
11.	Based on Applicants remarks and amendments on pages 14-15, all the previous 112 rejections and interpretations have been withdrawn except for the new matter previously presented below. 
12.	On pages 15-19 of Remarks, Applicant argues the 102 rejection.  It is first noted much of what Applicant argues is not claimed.  Rather instead the claims recite much broader language.  All that is required by the claims is transmitting information a remote server and receiving corresponding payment mode information with rebates from the remote server.  It is noted that “remote server” as recited in the claims does not even require a different entity rather it could just be another server in the system that receives and displays the information from the same entity. 
	The cited prior art of Shah is in the art of providing to users who are performing a transaction different payment options and rewards for using those payment options so that a user can decide which payment option to use (see abstract and Figures 2-7).  paragraphs 0028-0029 that the transaction can happen at a POS, at an online transaction, or through an application on a user's phone. The claims are broad enough to read the user device as a user’s phone during an online transaction or a POS device at a physical retailer location (therefore both have been shown in the prior art rejection below), only dependent claims 5 and 15 limit the user device to being interpreted as a user’s phone for example. Paragraphs 0059 teaches this providing the different payment options to the user can happen in real time.  Paragraph 0060 teaches the system of Shah may be a distributed network where there is a first point of sale computer and then the aggregation of financial data, offers, rewards etc. being processed at a remote server and or database.  The remote server in Shah could be either, as detailed in the prior art rejection below, the third party facility which is a server that determines the payment mode and rebates (see paragraphs 0021, 0043-0045, and 0023) or alternatively another computer and database of the merchant system that determines the payment mode and rebates (see paragraphs 0051 and 0060). 
	Therefore the Examiner respectfully disagrees with Applicant.
	Further, in Remarks page 19, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., In fact, paragraph 60 of Shah, which the Office relies on for allegedly disclosing "information being processed at a remote server," see Final Office Action at 26, actually requires that the process initiates "at a point of sale" device, whether it the merchant's system for its online or retail store. As such, Shah is directed to the conventional technique that requires the merchant to integrate the reward app into their system, e.g., at a point of sale device or using an API integrated with the merchant's webstore, and fails to disclose the remote server of the claimed invention allows for adjustments to be done on the network) are not recited in the rejected claim(s).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
13.	On remarks pages 19-20, Applicant arguments with respect to other claims (claims 11, 7-8, and 17-18) are acknowledged, however are non-persuasive based on the Examiner’s response in section 12 above.
14.	On remarks pages 20, Applicant argues new claim 22, however the claims have been rejected under newly cited art (e.g. Shah et al. (United States Patent Application Publication Number: US 2016/0225011) further in view of Owens et al. (United States Patent Application Publication Number: US 2008/0201224)) as detailed below. Therefore the Examiner finds the arguments not persuasive. 
Claim Rejections - 35 USC § 101
15.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

16.	 Claims 1, 3-5, 7-11, 13-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	The claim(s) recite(s) determining the optimal payment method (like cash, gift card, credit card, debit card, etc.) to use based on rebates (like cash back, coupons, etc.) received. The idea of determining the optimal payment method (like cash, gift card, credit card, debit card, etc.) to use based on rebates (like cash back, coupons, etc.) received is a mental process as well as a fundamental economic practice. This fundamental economic practice describes subject matter relating to the economy and commerce and is considered a certain method of organizing human activity (see October 2019 Update: Subject Matter Eligibility pages 4-5). 
	This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite:
	(1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as recited in the claims:
	(a) on a display of a user device in real-time (see claims 1 and 11)
	(b) via the display (see claim 1 and 11)
	(c) to a remote server over a communication network (see claims 1 and 11)
	(d) from the remote server (see claim 1 and 11)
	 (e) in real-time, via the display/ display in real-time via the display (see claims 1, 11, and 22 )
	(f) from a merchant database or an acquirer database (see claims 4 and 14)
	(g) a processor; and a non-transitory computer readable memory coupled to the processor, wherein the processor is configured to: (see claim 11)
	(h) wherein the display is (see claims 5 and 15)
	(i) wherein the processor is further configured to (see claims 13, 17 and 19)
	 (j) to the user device (see claim 19)
	(k) by a server/ at the server (see claim 22)
	And (l) to the user device/ from the user device (see claim 22)
	(2) Adding insignificant extrasolution activity to the judicial exception (see MPEP 2106.05(g)). Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 1, 3-5, 7, 9, 11, 13-15, 17, 19, and 22)

	The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of significantly more (inventive concept) in that the claims merely recite:
	(1) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo). Specifically as recited in the claims:
	(a) automating mental tasks (see claims 1,3-4, 7, 9, 11, 13-14, 17, 19, and 22) (see July 2015 Update: Subject Matter Eligibility page 7 and page 11, and from page 11 See Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3dat 1375).
	(b) receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 1,3, 11, 13, and 22) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] cited herein: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 20-16) (using a telephone for image transmission); OIP Techs,, Inc., v. Amazon com, Inc,, 788 F.3d -1359, -1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buy SAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed, Cir. 2014) ( computer receives and sends information over a network); but see DOR Holdings, LLC v, Hotels.com, LV, 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Feet Cir. 20i 4) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result--a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] (cited herein): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 11 5 USPQ2d 1681, 1701 (Fed, Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092~93;)
(d) downloading software for installation (see claims 5 and 15)
	- Harrington (United States Patent Application Publication Number: US 2002/0156909) paragraph 0006 "As is well known in the art, such approaches generally require a client to download (commonly from an Internet based Web site) and then install a proprietary plug-in or software, which configures the client's system as a specific application"
	- Sands (United States Patent Application Publication Number: US
2006/0089542) paragraph 0025 "Methods to automatically download software to wireless devices are known in the art, such as push technologies including wireless application protocol
(WAP) push service loading of a web markup language (WML) page with the installation menu, which directs the user to an over-the-air (OTA) installation method"
	-Lopez et al. (United States Patent Application Publication Number: US
2008/0167971) paragraph O 145 "Installation of the plug-in ( add-on) computer software code component, which a user may obtain from a CD Rom or download from the 1st Pricing dot com or other website, on the same local computer system may be accomplished via a set of installation files in a manner known by those of skill in the art"
	-Amhed (United States Patent Application Publication Number: US
2012/0169856) paragraph 0033 "The mobile application may be installed to a processor based device (e.g., a mobile device, such as device 110 of FIG. 1) by any suitable software installation procedure, as is well known in the art, such as via a download over a communication network (e.g., network 130) from an application store available on a computer server"
(see MPEP 2106.05(d) Well Understood, Routine, Conventional Activity [R-08.2017] (cited herein): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F,3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 0IP Techs., 788 F,3d at 1363, 115 USPQ2d at 1092-93)
	Examiner's note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application in the significantly more (inventive concept) step as detailed above.

Claim Rejections - 35 USC § 112
17.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

18. 	Claims 11, 13-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As per claim 11, as amended Applicant recites the following limitation in the claim a processor; and a non-transitory computer readable memory coupled to the processor, wherein the processor is configured to:. There is no support for this amended limitation in Applicant's specification after Examiner review. Additionally see claims 13, 17, and 19 as amended where Applicant recites the processor is configured to: 
	From review of the specification, the specification does not disclosure the amended structure for the system. The specification generally teaches that these functions may be performed by a server (see paragraphs 0040 and 0043), however, Applicant amended the claim to recite "transmitting to and receiving from a remote server", and the specification recites one server ( server 204) see paragraph 0040, therefore it's unclear what the structure then is performing the functions, since its receiving and transmitting to the server 204 (so server 204 is not performing these functions), and there are not two separate devices performing these functions described in the specification. (Examiner’s note: a processor; and a non-transitory computer readable memory coupled to the processor, wherein the system is configured to: was entered by amendment on 8/30/2020 with respect to claim 11, and then amended to a processor; and a non-transitory computer readable memory coupled to the processor, wherein the processor is configured to: by amendment on 11/19/2020 with respect to claim 11). 
	Further claims 13-15, and 17-20 that depend from claim 11 are rejected based on their dependency under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 102
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
20.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

21. 	Claims 1, 3-5, 9-11, 13-15, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Shah et al. (United States Patent Application Publication Number: US 2016/0225011).
	As per claim 1, Shah et al. teaches A method of providing rebate information on a display of a user device in real-time, the method comprising: (see abstract, paragraph 0020, 0069, and Figure 2.
	Abstract, note: The present disclosure tracks purchases and rewards for users of credit cards, debit cards or other trackable accounts. When a user is ready to purchase an item, such as an item at a retail store, a terminal at the store contacts a system for information concerning credit cards, debit cards and other accounts of the person. Information at the store discloses the category of the item and the price. The system then calculates potential rewards to the user, depending on the card or other account used to pay for the item. The user or the clerk at the store can then select a card or other account to pay for the item, e.g., a credit card or an account of the user with the store or seller of the item. A similar method can be used when purchasing on line, obtaining the price and checking for rewards; paragraph 0020, note: The present disclosure concerns a system and a method for helping consumers obtain the best rewards, offers, or other incentives possible from among a plurality of programs the consumer belongs to and available offers or incentives; paragraph 0069, note: The methods, programs codes, and instructions described herein and elsewhere may be implemented on or through mobile devices. The mobile devices may include navigation devices, cell phones, mobile phones, mobile personal digital assistants, laptops, palmtops, netbooks, pagers, electronic books readers, music players and the like; and Figure 2, note: display options for paying for an item through different types of rewards).
	receiving, via the display, an original transaction amount for a good or service that a user intends to purchase; generating a transaction profile comprising a user account identifier associated with a user account and the original transaction amount; transmitting the transaction profile to a remote server over a communication network; receiving, from the remote server, a plurality of payment modes associated with the user account based on the user account identifier and rebate information based on the original transaction amount for each of the plurality of payment modes; displaying in real-time, via the display, at least one of the plurality of payment modes associated with the user account and the rebate information for each of the at least one of the plurality of displayed payment modes; and (see paragraphs 0028-0030 and 0059-0060.
	Paragraph 0028, note: When a user wishes to make a purchase, the user may be on-line or at a physical retail store. The principles of the present disclosure remain the same in both instances. The information about the user's programs has been gathered and stored in the database 102 and is available when the user wishes to make a purchase. In one exam pie, the user presents a clerk at a retail store with an item for purchase. The user identifies himself or herself, using a store account number, a phone number used by the 
	Examiner's note: paragraphs 0028-0029 teach that the transaction can happen
at a POS, at an online transaction, or through an application on a user's phone. The claims are broad enough to read the user device as a user’s phone during an online transaction or a POS device at a physical retailer location (therefore both have been shown above), only depend claims 5 and 15 limit the user device to being interpreted as a user’s phone for example. Figure 2 shows displays the modified price taking into account the rebates. Paragraphs 0059 teaches this can happen in real time, and paragraph 0060 teaches information being processed at a remote server.
	receiving, via the display, a payment response comprising a payment mode selected from the plurality of payment modes for payment of the good or service (see paragraphs 0058, 0052, and 0053.
	Paragraph 0058, note: In an embodiment, when the user goes through a purchase in-store, when the user swipes the card, based on one of the POS, Card Swipe, Payment Gateway or Authorization channel, the user may be notified to use an alternative card, such as either on the payment terminal or via mobile notification. When the user uses the in-store mobile payment application to pay for the purchase, the user can be notified to use an alternative card either, such as through a mobile API integration in the payment application, via mobile notification during authorization call, and the like; paragraph 0052, note: When the search process is completed, the system may decide that the card presented for purchase is the preferred card and then proceeds with the transaction. In another embodiment, the system may decide that even though Card A was presented for payment, different Card D is better, for any of the reasons discussed above. The user may then be asked to present Card D to the clerk, to enter the information for Card D online in order to proceed with the transaction, to authorize  RFID fob or a near field communication (NFC) device, such as a user's smart phone, wearable computing device, or the like, each for interacting with a suitable reader of the seller. The user's smart phone may be equipped with MasterCard® Pay Pass®, with payWave® from Visa®, Apple Pay, and the like and used as an NFC device to pay a merchant with a suitable reader. Other contactless payments may be made using secure SIM cards with applications such as Google® Wallet®, for the user's mobile device. There are many other suitable, compatible systems).
	As per claim 3, Shah et al. teaches 
	 wherein the transaction profile further comprises a merchant identifier associated to a merchant, (see paragraph 0049, 0044, and 0022.
	Paragraph 0049, note: When this search is conducted, the merchant's system may also query the third party facility as to whether any other special offers are available. The offer may depend on the identity of the merchant, the identity of the prospective buyer, the nature or category of the merchandise or service contemplated for purchase, the card or account selected and so forth. In one embodiment, the user has a mobile device equipped with a global positioning sensor (GPS) or the user is otherwise able to be tracked or identified. In this embodiment, the user is identified when he or she enters the store, such as through a mobile phone number or other identifier, by launching an app, or the like, and  various purchases. In one example, a credit card company may have an agreement with merchants to offer a longer warranty for an item purchased with their credit card. In another example, a credit card company may have an agreement with rental car companies to cover insurance for lessees (renters) of the cars, allowing the lessee to avoid the extra expense of paying for insurance when he or she rents a car and pays with a particular credit card. Many other examples of rewards, offers, and incentives are possible).
	Examiner's note: here the merchant identifier could be the "identity of the merchant" or a category of merchandise the merchant sells, for example it identifies the merchant as selling kitchen appliances.
	and wherein the method further comprises transmitting payment instruction to a payment network to initiate payment to the merchant (see paragraphs 0052-0053.
	Paragraph 0052, note: When the search process is completed, the system may decide that the card presented for purchase is the preferred card and then proceeds with the transaction. In another embodiment, the system may decide that even though Card A was presented for payment, different Card D is better, for any of the reasons discussed above. The user may then be asked to present Card D to the clerk, to enter the information for Card D online in order to proceed with the transaction, to authorize proceeding with the transaction, or the transaction may simply proceed automatically immediately after the system selects a card without any further action on the part of the user; and paragraph 0053 note: There are many ways to pay for one's purchase besides entering information through one's computer or mobile device, or swiping a credit card through a point-of sale (POS) terminal. A user may present a card with an EMV chip, which need not be swiped through a card reader, but need only approach the POS terminal to be read. The user may also render payment using an RFID fob or a 
	As per claim 4, Shah et al. teaches 
	wherein the received rebate information comprises at least one of merchant rebate information from a merchant database of the merchant or acquirer rebate information from an acquirer database of an acquirer (see paragraphs 0021 and 0051.
	Paragraph 0021, note: Rewards, offers, or other incentives may be tracked using a third party web-based facility 101. The facility 101 may have a database 102 for tracking and storing information about the user's rewards. The database may also include information about clients of the facility, e.g., merchants or others who may wish to use the marketing services of the third party. The facility may also be application based, i.e., it may be useful to have an application on the user's computer or mobile device to assist in tracking and presenting earned and potential rewards to the user or card-member. The facility may store in its database 102 information about each consumer's programs and rewards. The facility may also store information on what is offered by each of the user's reward programs for a variety of possible purchases. In some embodiments, the user may have aggregated their reward program/credit card/financial instruments through a universal payment facility or digital smart card (e.g. Plastc, Coin, Apple Pay, MasterPass ). This 
	As per claim 5,  Shah et al. teaches 
	wherein the display is generated by a rebate viewing application which is downloadable by the user for installation on the user device (see paragraphs 0023 and
0021.
	Paragraph 0023, note: The user devices may connect with the third party facility through the internet 103 for web-based applications. Alternatively, the third party facility may offer applications for a user to download onto a device, or a mobile device, of the user. With updated information and an application ("App") on the user's phone, it may not be necessary to contact the third party facility for each contemplated or possible purchase. The app may instantly provide the calculations, as discussed herein, and guide the user to the optimal choice for paying for the purchase. The application on the user's cell device may be periodically updated with the latest information and status on the various rewards programs 
	As per claim 9,  Shah et al. teaches
	wherein receiving the rebate information for each of the plurality of payment modes comprises receiving a modified transaction amount for each of the plurality of payment modes, and wherein the modified transaction amount incorporates the rebate information (see paragraphs 0029-0030 and Figure 2.
	Paragraph 0029, note: When the store's computer system has searched for the user's rewards, information may be retrieved as shown in the example of FIG. 2. Alternatively, the search may occur in an on-line situation or may occur in an application-based situation on the user's mobile device, such as the user's smart phone, tablet computer or even the user's home computer. As shown in the example of FIG. 2, the rewards categories are listed in the top row and the user's accounts or credit cards are shown in the left-hand column. Thus the second row, row A, may represent the user's account at a national retail store, a restaurant, an airline or other merchant or provider or seller. In this example, the store's computer has searched for and returned a price for an item the user wishes to purchase, the price being $99.99. The system has also determined that if the card or account A is used, that rewards possible are 0 (zero) miles rewards, 9999 points and $1.50 in cash back rewards. The most likely scenario here is that card or 
	As per claim 10,  Shah teaches 
	wherein the rebate information is based on at least one of a merchant transaction cost or a user transaction cost (see paragraph 0022, note: For example, one program, credit card, or other payment method of the user may offer rewards, offers, or other incentives that vary according to a category of the merchandise or service that is offered. For example, a cashback rewards program may offer 3% cash back for restaurant or entertainment services, 2% cash back for groceries, and 1 % back for fuel purchases. Another program or credit card of the user may offer no cash back, but may award points at a rate of one point for each $1.00 or $0.10 of a purchase for select merchandise or services. Other programs may offer special incentives for various purchases. In one example, a credit card company may have an agreement with merchants to offer a longer 
	As per claim 11, Shah et al. teaches A system for providing rebate information on a display of a user device in real-time, the system comprising: (see abstract, paragraph 0020, and Figure 2.
	Abstract, note: The present disclosure tracks purchases and rewards for users of credit cards, debit cards or other trackable accounts. When a user is ready to purchase an item, such as an item at a retail store, a terminal at the store contacts a system for information concerning credit cards, debit cards and other accounts of the person. Information at the store discloses the category of the item and the price. The system then calculates potential rewards to the user, depending on the card or other account used to pay for the item. The user or the clerk at the store can then select a card or other account to pay for the item, e.g., a credit card or an account of the user with the store or seller of the item. A similar method can be used when purchasing on line, obtaining the price and checking for rewards; paragraph 0020, note: The present disclosure concerns a system and a method for helping consumers obtain the best rewards, offers, or other incentives possible from among a plurality of programs the consumer belongs to and available offers or incentives; and Figure 2, note: display options for paying for an item through different types of rewards).
	a processor; and a non-transitory computer readable memory coupled to the processor, wherein the processor is configured to: (see paragraphs 0065, 0070, and 0073.
	Paragraph 0065, note: The software program may be associated with a client that may include a file client, print client, domain client, internet client, intranet client and other variants such as secondary client, host client, distributed client and the like. The client may include one or more of memories, processors, computer readable media, storage media, ports (physical and virtual), communication devices, and interfaces capable of accessing other clients, servers, machines, and devices through a wired or a wireless medium, and the like. The methods, programs or codes as described herein and elsewhere may be executed by the client. In addition, other devices required for execution of methods as described in this application may be considered as a part of the infrastructure associated with the client; paragraph 0070, note: The computer software, program codes, and/or instructions may be stored and/or accessed on machine readable media that may include: computer components, devices, and recording media that retain digital data used for computing for some interval of time; semiconductor storage known as random access memory (RAM); mass storage typically for more permanent storage, such as optical discs, forms of magnetic storage like hard disks, tapes, drums, cards and other types; processor registers, cache memory, volatile memory, non-volatile memory; optical storage such as CD, DVD; removable media such as flash memory ( e.g. USB sticks or keys), floppy disks, magnetic tape, paper tape, punch cards, standalone RAM disks, Zip drives, removable mass storage, off-line, and the like; other computer memory such as dynamic memory, static memory, read/write storage, mutable storage, read only, random access, sequential access, location addressable, file addressable, content addressable, network  paragraph 0073, note: It will further be appreciated that one or more of the processes may be realized as a computer executable code capable of being executed on a machine readable medium). 
	receive, via the display, an original transaction amount for a good or service that a user intends to purchase; generate a transaction profile comprising a user account identifier associated with a user account and the original transaction amount; transmit the transaction profile to a remote server over a communication network; receive, from the remote server, a plurality of payment modes associated with the user account based on the user account identifier and rebate information based on the original transaction amount for each of the plurality of payment modes; display in real-time, via the display, at least one of the plurality of payment modes associated with the user account and the rebate information for each of the at least one of the plurality of displayed payment modes; and (see paragraphs 0028-0030 and 0059-0060.
	Paragraph 0028, note: When a user wishes to make a purchase, the user may be on-line or at a physical retail store. The principles of the present disclosure remain the same in both instances. The information about the user's programs has been gathered and stored in the database 102 and is available when the user wishes to make a purchase. In one exam pie, the user presents a clerk at a retail store with an item for purchase. The user identifies himself or herself, using a store account number, a phone number used by the store account, or some other way, such as by swiping a debit card or a credit card, inputting alternative payment facilitation information, or scanning an EMV card or an RFID chip or fob, or the like. This identifies the user so that the user's rewards, offers, or other incentives may be checked. The clerk then scans a bar code or other indicia of the  for a price for the item and displays the price to the user on a retail or point-of-sale terminal of the retail store. With the price known, the system now searches for the user's rewards, offers, or other incentive to see which rewards, offers, or other incentive the user can apply from the user's rewards, offers, or other incentive programs. If the user is on-line, and the user has logged in to an account of an on-line retailer, the user will be known to the merchant/seller, and the earlier step of identifying the user may not be necessary; paragraph 0029, note: When the store's computer system has searched for the user's rewards, information may be retrieved as shown in the example of FIG. 2. Alternatively, the search may occur in an on-line situation or may occur in an application-based situation on the user's mobile device, such as the user's smart phone, tablet computer or even the user's home computer. As shown in the example of FIG. 2, the rewards categories are listed in the top row and the user's accounts or credit cards are shown in the left-hand column. Thus the second row, row A, may represent the user's account at a national retail store, a restaurant, an airline or other merchant or provider or seller. In this example, the store's computer has searched for and returned a price for an item the user wishes to purchase, the price being $99.99. The system has also determined that if the card or account A is used, that rewards possible are 0 (zero) miles rewards, 9999 points and $1.50 in cash back rewards. The most likely scenario here is that card or account A offers no discounts or miles rewards, but does offer points and cash back rewards. The value of the rewards for account A in this example is $1.50 and the value of9999 points earned. In this example, the rewards are not either/or, but both-the user earns both points and the cash back reward; paragraph 0030, note: Continuing with the example of FIG. 2, the user's second card is for account or card B. With this account or card, the user receives no miles reward and no cash back reward, but does receive a $4.00 discount and 9599 rewards points. The user here also receives two awards,  points. The value of the rewards is thus $4.00 and the value of the 9599 rewards. Continuing with this simple example, the rewards possible from account or card A may be better or less good than the rewards possible from account/card B. For card A, the value is $1.50 plus 9999 points. For card B, the value is $4.00 and 9599 points; paragraph 0059, note: embodiments, various processes, methods, purchase flows and steps described herein may occur rapidly computationally. For example, the process flows described in any FIGS. 8-10 may occur on the order of seconds (e.g. 1 second, 2 seconds, 55 seconds, etc.), on the order of milliseconds (e.g. 200 ms, 100 ms, etc.) or microseconds (e.g. 900 microseconds, 750 microseconds, etc.), substantially instantaneously, and the like. Indeed, the disclosed processes, methods, purchase flows or steps represent an improvement in the technology to enable real-time presentation of rewards, offers, or incentives and the processing of such rewards, offers, or incentives, either with or without the application of goals, preferences, rules, constraints, limitations, or filters, to assist a user in selecting a financial instrument with which to execute a transaction; and paragraph 0060, note: In embodiments, the processes, methods, purchase flows and steps disclosed herein may be executed on a distributed network architecture. For example, a portion of the process may take place at a point of sale computer where a user initiates the processes, methods, purchase flows or steps and may optionally input one or more preferences, limitations, filters or the like, then the processes, methods, purchase flows or steps may continue executing on a remote computer that may yet access other remote computers or databases to aggregate financial institutions data, offers, rewards, account statuses, and the like).
	receive, via the display, a payment response comprising a payment mode selected from the plurality of payment modes for payment of the good or service (see paragraphs 0058, 0052, and 0053.
 to authorize proceeding with the transaction, or the transaction may simply proceed automatically immediately after the system selects a card without any further action on the part of the user; paragraph 0053, note: There are many ways to pay for one's purchase besides entering information through one's computer or mobile device, or swiping a credit card through a point-of sale (POS) terminal. A user may present a card with an EMV chip, which need not be swiped through a card reader, but need only approach the POS terminal to be read. The user may also render payment using an RFID fob or a near field communication (NFC) device, such as a user's smart phone, wearable computing device, or the like, each for interacting with a suitable reader of the seller. The user's smart phone may be equipped with MasterCard® PayPass®, with payWave® from Visa®, Apple Pay, and the like and used as an NFC device to pay a merchant with a suitable reader. Other contactless payments may be made using secure SIM cards with applications such as Google® Wallet®, for the user's mobile device. There are many other suitable, compatible systems).
	As per claim 13,  Shah teaches 
	wherein the transaction profile further comprises a merchant identifier associated to a merchant, (see paragraph 0049, 0044, and 0022.
	Paragraph 0049, note: When this search is conducted, the merchant's system may also query the third party facility as to whether any other special offers are available. The offer may depend on the identity of the merchant, the identity of the prospective buyer, the nature or category of the merchandise or service contemplated for purchase, the card or account selected and so forth. In one embodiment, the user has a mobile device equipped with a global positioning sensor (GPS) or the user is otherwise able to be tracked or identified. In this embodiment, the user is identified when he or she enters the store, such as through a mobile phone number or other identifier, by launching an app, or the like, and is sent a reminder by the third-party facility to the effect that the user may be eligible for an offer, a reward or other desirable perquisite at the particular store; paragraph 0044, note: In one embodiment, the person may decide to select a different maximization for each vendor or merchant, or for each category of purchases. In another embodiment, the user may decide to maximize a particular kind of rewards points, e.g., MasterCard® rewards points, Visa® MyPoints® or Sears® reward points, for all purchases, though this may limit the user to a single type of reward, unless the user has more than one card or account in the same category. In another example, a user may instruct the App or the third party facility to consider all extended warranty perks or rewards for all purchases involving certain categories of merchandise, e.g., kitchen appliances, laundry appliances and cleaning appliances. In another embodiment, the App or the facility may be instructed to compare the available no-cost warranties that are available depending on which card or account the user selects. In another embodiment, the system may compare and select the warranty that 
	and wherein the processor is further configured to transmit payment instruction to a payment network to initiate payment to the merchant (see paragraphs 0052-0053.
	Paragraph 0052, note: When the search process is completed, the system may decide that the card presented for purchase is the preferred card and then proceeds with the transaction. In another embodiment, the system may decide that even though Card A was presented for payment, different Card D is better, for any of the reasons 
	As per claim 14,  Shah et al. teaches 
	wherein the received rebate information comprises at least one of merchant rebate information from a merchant database of the merchant or acquirer rebate information from an acquirer database of an acquirer (see paragraphs 0021 and 0051.
	Paragraph 0021, note: Rewards, offers, or other incentives may be tracked using a third party web-based facility 101. The facility 101 may have a database 102 for tracking and storing information about the user's rewards. The database may also include  categories of rewards, offers, or incentives available, a unique identifier, and the like; paragraph 0051, note: In another embodiment, the merchant's system may have a database of rewards for the user and may be able to conduct the search without directly contacting the third party facility. This system is more accurate, of course, if the merchant's system, and database, is updated frequently, e.g., daily, to keep track of the various rewards, points, alerts and other information needed to keep current. If available, the user's offer system may be searched for any available offers already selected and stored by the user ( e.g. which they may have forgotten), soon-to-expire offers, or the like).
	As per claim 15,  Shah teaches 
	wherein the display is generated by a rebate viewing application that is downloadable by the user for installation on the user device (see paragraphs 0023 and 0021.

	As per claim 19,  Shah et al. teaches 
	wherein the processor is further configured to receive a modified transaction amount for each of the plurality of payment modes to the user device, and wherein the modified transaction amount incorporates the rebate information (see paragraphs
0029-0030 and Figure 2.
	Paragraph 0029, note: When the store's computer system has searched for the user's rewards, information may be retrieved as shown in the example of FIG. 2. Alternatively, the search may occur in an on-line situation or may occur in an application-based situation on the user's mobile device, such as the user's smart phone, tablet computer or even the user's home computer. As shown in the example of FIG. 2, the rewards categories are listed in the top row and the user's accounts or credit cards are shown in the left-hand column. Thus the second  and the value of9999 points earned. In this example, the rewards are not either/or, but both-the user earns both points and the cash back reward; paragraph 0030, note: Continuing with the example of FIG. 2, the user's second card is for account or card B. With this account or card, the user receives no miles reward and no cash back reward, but does receive a $4.00 discount and 9599 rewards points. The user here also receives two awards, the immediate discount on the purchase price and 9599 rewards points. The value of the rewards is thus $4.00 and the value of the 9599 rewards. Continuing with this simple example, the rewards possible from account or card A may be better or less good than the rewards possible from account/card B. For card A, the value is $1.50 plus 9999 points. For card B, the value is $4.00 and 9599 points; and Figure 2, note: shows new price and rewards).
	As per claim 20,  Shah teaches 
	wherein the rebate information is based on at least one of a merchant transaction cost or a user transaction cost (see paragraph 0022, note: For example, one program, credit card, or other payment method of the user may offer rewards, offers, or other incentives that vary according to a category of the merchandise or service that is offered. For example, a cashback rewards program may offer 3% cash back for restaurant or entertainment services, 2% cash back for groceries, and 1 % back for fuel purchases. 
	As per claim 21,  Shah teaches 
	wherein a rebate amount associated with the selected payment mode is credited to the user’s account (see paragraph 0027 and 0035.
	Paragraph 0027, note: It may also be advantageous for individual merchants, or their websites or agents, to keep in touch with the facility, by continually updating their programs and data, and the account balances of their members who sign up or join the rewards program with the third party facility; and paragraph 0035, note: Another technique that may be useful to the user is depicted in FIG. 5. In this example, the user wishes only to see how he or she is doing to achieve the next threshold for each particular rewards, offers, or other incentive program. The price of the merchandise is not shown in FIG. 5. In this instance, the user is enticed by seeing how close he or she is to the next threshold for eligibility for a particular reward. If card or account A is used for the purchase, the user will receive 9999 rewards point (see FIG. 2). That will raise the rewards points total for card A to 19999 (see FIG. 4), leaving the user 10001 points short of the next threshold (see FIG. 5). The  rewards increases each time another $50 increment is reached, e.g., $50, $100, and so forth; paragraph 0036, note: The calculation or comparisons may also be made for the other cards or accounts. For card or account B, there is a $4 discount in the purchase price, and eligibility for 9599 rewards points (see FIG. 2). If card or account Bis used, the user will have 29,987 rewards points (see FIG. 4). According to FIG. 4, this will place the user within 13 points of the next threshold for rewards points, which is also 30,000 points. This may encourage the user to use Card or account B, in order to cross the threshold and reach the 30,000 rewards points threshold).

Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23. 	Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (United States Patent Application Publication Number: US 2016/0225011) further in view of Goodwin et al. (United States Patent Application Publication Number: US 2014/0129357).
	As per claim 7, Shah et al. teaches 
	Wherein the method further comprise computing a modified transaction amount for each of the plurality of payment modes, and wherein the modified transaction amount is based on the rebate information, and the original transaction sale-amount (see paragraphs 0022, 0029-0030 and Figure 2. 
	Paragraph 0022, note: For example, one program, credit card, or other payment method of the user may offer rewards, offers, or other incentives that vary according to a category of the merchandise or service that is offered. For example, a cashback rewards program may offer 3% cash back for restaurant or entertainment services, 2% cash back for groceries, and 1 % back for fuel purchases. Another program or credit card of the user may offer no cash back, but may award points at a rate of one point for each $1.00 or $0.10 of a purchase for select merchandise or services. Other programs may offer special incentives for various purchases. In one example, a credit card company may have an agreement with merchants to offer a longer warranty for an item purchased with their credit card. In another example, a credit card company may have an agreement with rental car companies to cover insurance for lessees (renters) of the cars, allowing the lessee to avoid the extra expense of paying for insurance when he or she rents a car and pays with a particular credit card. Many other examples of rewards, offers, and incentives are possible; paragraph 0029, note: When the store's computer system has searched for the user's rewards, information may be retrieved as shown in the example of FIG. 2. Alternatively, the search may occur in an on-line situation or may occur in an application-based situation on the user's mobile device, such as the user's smart phone, tablet computer or even the user's home computer. As shown in the example of FIG. 2, the rewards categories are listed in the top row and the user's accounts or credit cards are shown in the left-hand column. Thus the second row, row A, may represent the user's account at a national retail store, a restaurant, an airline or 
	Shai does not expressly teach the modified transaction amount including a transaction cost for each of the plurality of payment modes.
	However, Goodwin which is in the art of determining the best type of payment (see abstract and Figures 4A-4C) teaches the modified transaction amount including a transaction cost for each of the plurality of payment modes (see paragraph 4A-4D and paragraphs 0074-0075
	Figures 4A-4D, note: shows purchase interface with different payment options both discounts and fees, in particular 4C-4D show card fees as well as discounts; paragraph  best payment method. For example, a transaction or payment card financial institution may be overseas so one or more possible available payment methods may be charged a foreign transaction charge/fee or a certain exchange rate. Such charges can differ by payment option, payment card provider, financial institution, or card brand. Also, a transaction at a given merchant may attract a card fee, for example, a 00/o fee for cash, voucher, coupon or debit card; a 2% fee for Visa; a 2.5% fee for MasterCard; and a 5% fee for American Express; and paragraph 0075, note: A given transaction can also attract or be associated with an offer or incentive. This could include, for instance, one or more of a cash discount, a cash back offer, a rebate offer, a loyalty point offer for the merchant, and a loyalty point modifier for a partner. For example, using an American Airlines Amex card may provide a 1 mile per USO reward, but at Macy's department store, there may be an offer to give 1.5 miles per USO. Using the American Airlines Amex card at an American Airlines site may give 3 miles per USO. Such offers can be specific to items, specific retail locations, specific geographical locations, certain transaction values, and/or certain dates/time).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Shah et al. with the aforementioned teachings from Goodwin with the motivation of calculating a discount off of a to be purchased product including possible fees(see Goodwin see paragraphs 0089, 0091, 0105, and Figures 4A-4D), when calculating a discount off of a purchased product is known (see Shah et al. paragraphs 0022, 0029-0030 and Figure 2).
	As per claim 8,  Shah et al. teaches 
	wherein the rebate information is based on the original transaction amount (see paragraphs 0022, 0029-0030 and Figure 2.
% back for fuel purchases. Another program or credit card of the user may offer no cash back, but may award points at a rate of one point for each $1.00 or $0.10 of a purchase for select merchandise or services. Other programs may offer special incentives for various purchases. In one example, a credit card company may have an agreement with merchants to offer a longer warranty for an item purchased with their credit card. In another example, a credit card company may have an agreement with rental car companies to cover insurance for lessees (renters) of the cars, allowing the lessee to avoid the extra expense of paying for insurance when he or she rents a car and pays with a particular credit card. Many other examples of rewards, offers, and incentives are possible; paragraph 0029, note: When the store's computer system has searched for the user's rewards, information may be retrieved as shown in the example of FIG. 2. Alternatively, the search may occur in an on-line situation or may occur in an application-based situation on the user's mobile device, such as the user's smart phone, tablet computer or even the user's home computer. As shown in the example of FIG. 2, the rewards categories are listed in the top row and the user's accounts or credit cards are shown in the left-hand column. Thus the second row, row A, may represent the user's account at a national retail store, a restaurant, an airline or other merchant or provider or seller. In this example, the store's computer has searched for and returned a price for an item the user wishes to purchase, the price being $99.99. The system has also determined that if the card or account A is used, that rewards possible are 0 (zero) miles rewards, 9999 points and $1.50 in cash back rewards. The most likely scenario here is that card or account A offers no discounts or miles rewards, but does offer points and cash back rewards. The value of the rewards for account A in this example is $1.50 and the value of9999 points earned. In this example, the rewards are not either/or, but 
	As per claim 17, Shah et al. teaches
	Wherein the Processor is further configured to compute a modified transaction amount for each of the plurality of payment modes, and wherein the modified transaction amount is based on the rebate information, and the original transaction amount (see paragraphs 0022, 0029-0030, 0051, 0060, and Figure 2.
	Paragraph 0022, note: For example, one program, credit card, or other payment method of the user may offer rewards, offers, or other incentives that vary according to a category of the merchandise or service that is offered. For example, a cashback rewards program may offer 3% cash back for restaurant or entertainment services, 2% cash back for groceries, and 1 % back for fuel purchases. Another program or credit card of the user may offer no cash back, but may award points at a rate of one point for each $1.00 or $0.10 of a purchase for select merchandise or services. Other programs may offer special incentives for various purchases. In one example, a credit card company may have an agreement with merchants to offer a longer warranty for an item 
	Examiner’s note: computing for modified transactions can be done at either a third party facility (e.g. remote server) or through a merchant’s system which includes a remote server and a database (see paragraphs 0051 and 0060)
	Shai does not expressly teach the modified transaction amount including a transaction cost for each of the plurality of payment mode.
	However, Goodwin which is in the art of determining the best type of payment (see abstract and Figures 4A-4C) teaches the modified transaction amount including a transaction cost for each of the plurality of payment mode (see paragraph 4A-4D and paragraphs 0074-0075.
	Figures 4A-4D, note: shows purchase interface with different payment options both discounts and fees, in particular 4C-4D show card fees as well as discounts; paragraph 0074, note: For each transaction, various details can be used to determine a best payment method. For example, a transaction or payment card financial institution may be overseas so one or more possible available payment methods may be charged a foreign transaction charge/fee or a certain exchange rate. Such charges can differ by payment option, payment card provider, financial institution, or card brand. Also, a transaction at a given merchant may attract a card fee, for example, a 00/o fee for cash, voucher, coupon or debit card; a 2% fee for Visa; a 2.5% fee for MasterCard; and a 5% fee for American Express; and paragraph 0075, note: A given transaction can also attract or be associated with an offer or incentive. This could include, for instance, one or more of a cash discount, a cash back offer, a rebate offer, a loyalty point offer for the merchant, and a loyalty point modifier for a partner. For example, using an American Airlines Amex card may provide a 1 mile per USO reward, but at Macy's department store, there may be an offer to give 1.5 miles per USO. Using the American Airlines Amex card 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Shah et al. with the aforementioned teachings from Goodwin with the motivation of calculating a discount off of a to be purchased product including possible fees(see Goodwin see paragraphs 0089, 0091, 0105, and Figures 4A-4D), when calculating a discount off of a purchased product is known (see Shah et al. paragraphs 0022, 0029-0030 and Figure 2).
	As per claim 18, Shah teaches
	wherein the rebate information is based on the original transaction amount (see paragraphs 0022, 0029-0030 and Figure 2.
	Paragraph 0022, note: For example, one program, credit card, or other payment method of the user may offer rewards, offers, or other incentives that vary according to a category of the merchandise or service that is offered. For example, a cashback rewards program may offer 3% cash back for restaurant or entertainment services, 2% cash back for groceries, and 1 % back for fuel purchases. Another program or credit card of the user may offer no cash back, but may award points at a rate of one point for each $1.00 or $0.10 of a purchase for select merchandise or services. Other programs may offer special incentives for various purchases. In one example, a credit card company may have an agreement with merchants to offer a longer warranty for an item purchased with their credit card. In another example, a credit card company may have an agreement with rental car companies to cover insurance for lessees (renters) of the cars, allowing the lessee to avoid the extra expense of paying for insurance when he or she rents a car and pays with a particular credit card. Many  other merchant or provider or seller. In this example, the store's computer has searched for and returned a price for an item the user wishes to purchase, the price being $99.99. The system has also determined that if the card or account A is used, that rewards possible are O (zero) miles rewards, 9999 points and $1.50 in cash back rewards. The most likely scenario here is that card or account A offers no discounts or miles rewards, but does offer points and cash back rewards. The value of the rewards for account A in this exam pie is $1 .50 and the value of9999 points earned. In this exam pie, the rewards are not either/or, but both-the user earns both points and the cash back reward; and paragraph 0030, note: Continuing with the example of FIG. 2, the user's second card is for account or card B. With this account or card, the user receives no miles reward and no cash back reward, but does receive a $4.00 discount and 9599 rewards points. The user here also receives two awards, the immediate discount on the purchase price and 9599 rewards points. The value of the rewards is thus $4.00 and the value of the 9599 rewards. Continuing with this simple example, the rewards possible from account or card A may be better or less good than the rewards possible from account/card B. For card A, the value is $1.50 plus 9999 points. For card B, the value is $4.00 and 9599 points; and Figure 2, note: shows modified prices with rebates).
22 is are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (United States Patent Application Publication Number: US 2016/0225011) further in view of Owens et al. (United States Patent Application Publication Number: US 2008/0201224). 


	As per claim 22,  Shah teaches A method performed by a server for providing rebate information in real-time, the method comprising: (see paragraphs 0061, 0005, and 0059.
	Paragraph 0061, note: The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor. The processor may be part of a server, cloud server, client, network infrastructure, mobile computing platform, stationary computing platform; paragraph 0005, note: a method for tracking rewards available for a purchase; and paragraph 0059, note: In embodiments, various processes, methods, purchase flows and steps described herein may occur rapidly computationally. For example, the process flows described in any FIGS. 8-10 may occur on the order of seconds (e.g. 1 second, 2 seconds, 55 seconds, etc.), on the order of milliseconds (e.g. 200 ms, 100 ms, etc.) or microseconds (e.g. 900 microseconds, 750 microseconds, etc.), substantially instantaneously, and the like. Indeed, the processes, methods, purchase flows or steps may occur as quickly as enabled by the computational architecture executing the processes, methods, purchase flows and steps.
	receiving, at the server, a transaction profile, the transaction profile comprising a user account identifier associated with a user account and an original transaction amount for payment of a good or service from a merchant; obtaining a plurality of payment modes associated with the user account based on the user account identifier; transmitting a rebate information request to a payment network, the rebate information request comprising a request for rebate information for each of the plurality of payment modes based on the transaction amount; receiving, at the server, rebate information from the payment network, the rebate information comprising rebate information for each of the plurality of payment modes; transmitting, to the user device, the rebate information for each of the plurality of payment modes; (see paragraphs 0021, 0028-0030, 0049, 0051, and 0059-0060.
	Paragraph 0021, note: Rewards, offers, or other incentives may be tracked using a third party web-based facility 101. The facility 101 may have a database 102 for tracking and storing information about the user's rewards. The database may also include information about clients of the facility, e.g., merchants or others who may wish to use the marketing services of the third party. The facility may also be application based, i.e., it may be useful to have an application on the user's computer or mobile device to assist in tracking and presenting earned and potential rewards to the user or card-member. The facility may store in its database 102 information about each consumer's programs and rewards. The facility may also store information on what is offered by each of the user's reward programs for a variety of possible purchases. In some embodiments, the user may have aggregated their reward program/credit card/financial instruments through a universal payment facility or digital smart card ( e.g. Plastc, Coin, Apple Pay, MasterPass ). This information may be accessed through the database 102, accessed through an API to receive exported underlying information, and the like. The exported underlying information can be complete card information, categories of rewards, offers, or incentives available, a unique identifier, and the like; 
Examiner’s note: several sections are cited above, since the claims are broad enough to read on multiple different entity combinations disclosed in the reference of Shah. For example, the server can be either the merchant system or alternatively can be the third party facility of Shah. If the server is the merchant system, then the payment network is then the third party facility of Shah or alternatively the merchant’s storage which can be accessed through another remote server and database (see paragraphs 0051 and 0060). If the server is the third party facility of Shah, the payment network is the database that tracks and store information for use of the third party facility which includes credit card and debit card companies (see paragraphs 0021 and 0027).  Further as discussed under claim 1 the claims are broad enough to read the user device as a user’s phone during an online transaction or a POS device at a physical retailer location (therefore both have been shown above).
	receiving, from the user device, a payment response comprising a payment mode selected from the plurality of payment modes for payment of the good or service; and service (see paragraphs 0058, 0052, and 0053.
	Paragraph 0058, note: In an embodiment, when the user goes through a purchase in-store, when the user swipes the card, based on one of the POS, Card Swipe, Payment Gateway  RFID fob or a near field communication (NFC) device, such as a user's smart phone, wearable computing device, or the like, each for interacting with a suitable reader of the seller. The user's smart phone may be equipped with MasterCard® Pay Pass®, with payWave® from Visa®, Apple Pay, and the like and used as an NFC device to pay a merchant with a suitable reader. Other contactless payments may be made using secure SIM cards with applications such as Google® Wallet®, for the user's mobile device. There are many other suitable, compatible systems).
transmitting a payment instruction to the payment network,  (see paragraphs 0051-0053. 
presented for purchase is the preferred card and then proceeds with the transaction. In another embodiment, the system may decide that even though Card A was presented for payment, different Card D is better, for any of the reasons discussed above. The user may then be asked to present Card D to the clerk, to enter the information for Card D online in order to proceed with the transaction, to authorize proceeding with the transaction, or the transaction may simply proceed automatically immediately after the system selects a card without any further action on the part of the user; paragraph 0053, note: There are many ways to pay for one's purchase besides entering information through one's computer or mobile device, or swiping a credit card through a point-of sale (POS) terminal. A user may present a card with an EMV chip, which need not be swiped through a card reader, but need only approach the POS terminal to be read. The user may also render payment using an RFID fob or a near field communication (NFC) device, such as a user's smart phone, wearable computing device, or the like, each for interacting with a suitable reader of the seller. The user's smart phone may be equipped with MasterCard® Pay Pass®, with payWave® from Visa®, Apple Pay, and the like and used as an NFC device to pay a merchant with a suitable reader. Other contactless payments may be made using secure SIM cards with applications such as Google® Wallet®, for the user's mobile device. There are many other suitable, compatible systems).
	And the payment instruction displayed to the user comprising a modified transaction amount for the selected payment mode, wherein the modified transaction amount incorporates the rebate information for the selected payment mode (see paragraphs 0022, 0029-0030 and Figure 2. 
	Paragraph 0022, note: For example, one program, credit card, or other payment method of the user may offer rewards, offers, or other incentives that vary according to a category of the merchandise or service that is offered. For example, a cashback rewards program may offer 3% cash back for restaurant or entertainment services, 2% cash back for groceries, and 1 % back for fuel purchases. Another program or credit card of the user may offer no cash back, but may award points at a rate of one point for each $1.00 or $0.10 of a purchase for select merchandise or services. Other programs may offer special incentives for various purchases. In one example, a credit card company may have an agreement with merchants to offer a longer warranty for an item purchased with their credit card. In another example, a credit card company may have an agreement with rental car companies to cover insurance for lessees (renters) of the cars, allowing the lessee to avoid the extra expense of paying for insurance when he or she rents a car and pays with a particular credit card. Many other examples of rewards, offers, and incentives are possible; paragraph 0029, note: When the store's computer system has searched for the user's rewards, information may be retrieved as shown in the example of FIG. 2. Alternatively, the search may occur in an on-line situation or may occur in an application-based situation on the user's mobile device, such as the user's smart phone, tablet computer or even the user's home computer. As shown in the example of FIG. 2, the rewards categories are listed in the top row and the user's accounts or credit cards are shown in the left-hand column. Thus the second row, row A, may represent the user's account at a national retail store, a restaurant, an airline or other merchant or provider or seller. In this example, the store's computer has searched for and returned a price for an item the user wishes to purchase, the price being $99.99. The 
Shah does not expressly teach transmitting payment transaction data to another device to update information on the other device or more specifically as recited in the claims transmitting a payment instruction to the payment network, the payment instruction comprising the modified payment information.
Examiner’s note: this broad limitation could merely mean transmitting a user’s selection or purchase to a database to update information.  There is no requirement in the broad claim language that any type of transaction credit card transaction actually be completed. 
transmitting a payment instruction to the payment network, the payment instruction comprising the modified payment information (see paragraph 0069, note: In the embodiment depicted, each of the merchants are also participants in the pooled rewards program, and submit reward transaction information to the pooled rewards system on either a batch basis or substantially in real time. For example, at 6 am, the cardholder buys coffee and donuts at a donut shop. In this embodiment, the donut shop is able to transmit payment information as well as reward program information to the authorization systems 910 (e.g., as described above in conjunction with FIG. 7) so that a pooled rewards system associated with the authorization system 910 is able to update pooled rewards database substantially in real time. In this manner, the pooled rewards system, acting in conjunction with the authorization systems 910, is able to transmit rewards-related information back to the merchant during the purchase transaction. For example, coupons, rebates, and other rewards messaging may be transmitted back to the merchant point of sale location so that the cardholder may enjoy rewards during the transaction ( or at least be informed of the number of pooled reward points and/or merchant reward points earned during the transaction). Similar transactions can occur throughout the day). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Shah with the aforementioned teachings from Owens with the motivation of providing a way to .

Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. 	Roskind (United States Patent Application Publication Number: US
2004/0024703) teaches selecting a payment card in a wallet based on rebates like cashback and discounts (see abstract)
	b.	 Mohsenzadeh (United States Patent Application Publication Number:
US 2013/0268431) teaches calculating fees regarding different payment types and then selecting a card (See abstract).
	c. 	Akella et al. (United States Patent Application Publication Number:
US 8,615,467) teaches an electronic system for selecting the best card for a collection of consumer credit, debit, and discount cards (see abstract)
	d. 	Caemo et al. (United States Patent Number: US 8,682,760) teaches calculating different savings amounts in different accounts (see title and Figure 3)
	e. 	Kim et al. (United States Patent Application Publication Number: US
2014/0143107) teaches a system that helps a consumer to select a payment card returning the relatively best benefits among multiple payment cards of the consumer (see abstract)
	f. 	Shetty et al. (United States Patent Number: US 8,788,324) teaches a system that allows a merchant to incentivize a user with a preferred payment type (see abstract and Figure 7)
	g.	 Salmon et al. (United States Patent Application Publication Number: US 2015/0088633) teaches during payment transactions determining a reduced transaction amount for the payment transaction in the payment account and  transmitting a modified authorization request to the issuer processor of the payment account (see paragraph 0177 and abstract)
	h.	 Lin (United States Patent Application Publication Number: US 2015/0149308) teaches recommending a specific credit card at a point of sale (see abstract and Figure 1)  
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621